DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 51-52 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites the limitation “wherein the first endplate and the second endplate are non-unitary” which renders the claim indefinite, since it is unclear how the second endplate can be a “single monolith” with the core and non-unitary. It appears that the Applicant is trying to assert that the endplates contain layers that are not part of the monolith and for the purpose of compact prosecution will be examined under this assumption. 
Claim 52 recites the limitation "the second plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 52 should instead recite “the second endplate” in order to have sufficient antecedent basis, and for the purpose of compact prosecution will be examined below under this assumption. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 51 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 51 contains subject matter “the core and the second endplate being a single monolith” and the core of the implant being “devoid of a fixed pivot point such that the first endplate and the second endplate move independently of one another” and the first endplate and the second endplate are non-unitary” and preparing the intervertebral disc space “without shaping the first boney vertebral endplate or the second boney vertebral endplate”, which the combination of this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention. The specification discloses in an alternative embodiment “the core and the second, rigid endplate are a single monolith. In the embodiment wherein the second endplate is rigid, the method of the invention can, optionally, include a step of preparing a portion of a second boney vertebral endplate for implantation of the second endplate, such as by grinding or cutting the second boney vertebral endplate” (emphasis added, see page 9, lines 6-12). The specification discloses that the second endplate is rigid in the embodiment where the core and the endplate are formed as a monolith, and does not disclose that the core is devoid of a fixed pivot point. The specification discloses in an alternative embodiment that the core is devoid of a fixed pivot point, but does not disclose in this embodiment that the core is formed as a monolith with the endplate. Nor does the specification disclose that the core devoid of a fixed pivot point can be used with the endplate configurations previously described. In addition the specification fails to provide adequate support for the second endplate being non-unitary and formed as a monolith with the core. The specification discloses in alternative embodiments a rigid plate being disposed between the core and the endplate, however fails to disclose in these embodiments that the core and the endplate are formed as a monolith. And further the specifications disclosure of “can, optionally, include a step of preparing a portion of a second boney vertebral endplate for implantation of the second endplate” does not provide adequate support or enablement for the claim limitation “without shaping the first boney vertebral endplate or the second boney vertebral endplate”, instead it suggests that when the rigid endplate and the core are formed as a monolith, the vertebral endplate can be shaped, not that it is not shaped. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 29-30, 35-39, 49-50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steffee (U.S. Patent 5,071,437, hereinafter “Steffee”) in view of Coppes et al. (U.S. Pub. No. 2005/0197702 A1, hereinafter “Coppes”) and in view of Henry et al. (U.S. Patent 5,766,252, hereinafter “Henry”). 
Steffee discloses, regarding claim 29, a surgical method (see Fig. 1) comprising: selecting an implant (5, see Fig. 1) having a first endplate (12, see Fig. 2) with a bone-contacting surface (26, see Fig. 2), a second endplate (14) with a bone-contacting surface (26), and a core (16) between the first endplate and the second endplate (see Fig. 2); and implanting the implant within the intervertebral disc space such that the bone-contacting surface of the first endplate contacts the first vertebral endplate (see Fig. 1), the bone-contacting surface of the second endplate the second boney vertebral endplate (see Fig. 1), and the first endplate and the second endplate prevent the core from contacting the first boney vertebral endplate and the second vertebral endplate (see Fig. 1), wherein the core of the implant is devoid of a fixed pivot point such that the first endplate and the second endplate move independently of one another (see lines 55-67 of column 4, note that the core is elastic and therefore does not have a fixed pivot point), and wherein the core extends substantially across a diameter of one or more of the first endplate and the second endplate (see Figs. 1 and 4, note that the core extends across a substantial diameter of the endplates).
Regarding claim 30, further comprising adjusting the implant within the intervertebral space (see lines 29-41 of column 3, lines 57-61 of column 4, and lines 43-54 of column 6, note that movement of the adjacent vertebrae and the elastic behavior of the core adjusts the implant within the intervertebral space). 
Regarding claim 36, wherein a position of the first endplate is controlled by the first boney vertebral endplate (see lines 29-41 of column 3, lines 57-61 of column 4, and lines 43-54 of column 6, note that movement of the adjacent vertebrae and the elastic behavior of the core controls the position of the endplate).
Regarding claim 37, wherein the position of the first endplate is independent of a position of the second endplate (see lines 29-41 of column 3, lines 57-61 of column 4, and lines 43-54 of column 6, note that movement of the adjacent vertebrae and the elastic behavior of the core will move the position of the first and second endplates independent of each other).
Regarding claim 38, wherein implanting the implant further comprises implanting the implant (see Fig. 1) such that a position of the first endplate is independent of a position of the second endplate (see lines 29-41 of column 3, lines 57-61 of column 4, and lines 43-54 of column 6, note that movement of the adjacent vertebrae and the elastic behavior of the core will move the position of the first and second endplates independent of each other).
Regarding claim 39, wherein the first endplate can move relative to the first vertebral endplate and the second endplate can move relative to the second endplate (see lines 29-41 of column 3, lines 57-61 of column 4, and lines 43-54 of column 6, note that movement of the adjacent vertebrae and the elastic behavior of the core will move the position of the first and second endplates independent of each other). 
Regarding claim 49, wherein the implant has a single-continuous contour formed by the first endplate, the second endplate, and the core (see Figs. 1 and 4).
Regarding claim 50, wherein the first endplate, the second endplate, and the core each have a perimeter of a same size and shape (see Figs. 1 and 4).
Steffee fails to disclose, regarding claim 29, wherein the first endplate, the second endplate and the core are circular; and wherein the surgical method includes preparing an intervertebral disc space between a first boney vertebral endplate and a second boney vertebral endplate without shaping the first boney vertebral endplate or the second boney vertebral endplate; and regarding claim 35, further comprising removing at least a portion of an intervertebral disc to form the intervertebral disc space.
Coppes discloses an implant (10, see Fig. 1) having a first endplate (12, see Fig. 2) with a bone-contacting surface (see Fig. 2), a second endplate (14) with a bone-contacting surface, and a core (16) between the first endplate and the second endplate (see Fig. 2), wherein the implant is taught to have a circular footprint as a suitable alternative shape to a kidney-shaped footprint (see para. [0055]) in order to provide a shape that can conform geometrically and anatomically with the adjacent vertebral bodies (see para. [0055]). 
Henry discloses a method for implanting an implant (20, see Figs. 7-12), wherein the method includes preparing the intervertebral space (68) between a first boney vertebral endplate and a second boney vertebral endplate (80) without shaping the first boney vertebral endplate or the second boney vertebral endplate (see lines 1-29 of column 4, “without cutting into the bone itself”); and further comprising removing at least a portion of an intervertebral disc to form the intervertebral disc space (see lines 1-29 of column 4, “excision by a scalpel 70 to excise a portion of the disc 68”) in order to prepare the disc and endplates for reception of the implant without cutting into the bone itself (see lines 1-29 of column 4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was to modify the first and second endplates and the core in Steffee to have a circular shape in view of Coppes in order to provide a shape that can conform geometrically and anatomically with the adjacent vertebral bodies. And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Steffee to include preparing the intervertebral space without shaping the first or second boney vertebral endplate and removing at least a portion of the disc in view of Henry in order to prepare the disc and endplates for reception of the implant without cutting into the bone itself. 

Claim(s) 31-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steffee in view of Coppes and in view of Henry, as applied to claim 29 above, and in further view of Lee et al. (U.S. Patent 4,911,718, hereinafter “Lee”). 
Steffee in view of Coppes and in view of Henry disclose all of the features of the claimed invention, as previously set forth above. Steffee further discloses that the endplates (12,14) comprise a porous coating to enhance tissue ingrowth and attachment (see lines 3-19 of column 3). However Steffee in view of Coppes and in view of Henry fails to explicitly disclose regarding claim 31, wherein the first endplate is made from a material that conforms to a shape of the first boney vertebral endplate under anatomical load; regarding claim 32, wherein the entire bone-contacting surface of the first endplate conforms to the first boney vertebral endplate under anatomical load; regarding claim 33, wherein the second endplate is made from a material that conforms to a shape of the second boney vertebral endplate under anatomical load; and regarding claim 34, wherein the entire bone-contacting surface of the second endplate conforms to the second boney vertebral endplate under anatomical load.
Lee discloses an intervertebral implant (see Fig. 1) with first and second endplates (8,10) with bone contacting surfaces (e.g. outer surfaces of 8 and 10) that are porous (see lines 30-55 of column 5), wherein an additional elastomer on the top and bottom of the endplates is added (see lines 16-23 of column 6) in order to provide the implant that encourages tissue ingrowth (see lines 30-55 of column 5) and is elastically comparable to the natural structure of the disc (see lines 60-65 of column 2). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the entire porous bone-contacting surface in Steffee in view of Coppes in view of Henry to comprise an additional elastomer that conforms to the shape of the vertebral endplates under anatomical load in further view of Lee in order to provide the implant that encourages tissue ingrowth and is elastically comparable to the natural structure of the disc. 

Claim(s) 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steffee in view of Coppes and in view of Henry, as applied to claim 29 above, and in further view of Ford et al. (U.S. Patent 6,511,509 B1, hereinafter “Ford”). 
Steffee in view of Coppes and in view of Henry, further discloses regarding claim 52, wherein one or more of the first endplate and the second endplate include a plurality of protrusions (28, see Fig. 2); however fails to disclose, regarding claim 52, wherein the plurality of protrusions are uniformly distributed through the bone-contacting surface thereof. 
Ford discloses an intervertebral implant (see Fig. 1B), wherein the implant include a plurality of protrusions (see annotated Fig. 1B below) that are uniformly distributed through the bone-contacting surface (see Fig. 1B, see also lines 1-8 of column 5 and lines 66-67 of column 5 and lines 1-3 of column 6) in order to provide added stability and prevent shifting and extrusion of the implant (see lines 10-22 of column 1). 

    PNG
    media_image1.png
    318
    464
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plurality of protrusions in Steffee in view of Coppes and in view of Henry to be uniformly distributed through the bone-contacting surface in further view of Ford in order to provide added stability and prevent shifting and extrusion of the implant. 

Claim(s) 29-30, 35-39, and 49-50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casutt (U.S. Patent 6,645,248 B2, hereinafter “Casutt”) in view of Coppes et al. (U.S. Pub. No. 2005/0197702 A1, hereinafter “Coppes”) and in view of Henry et al. (U.S. Patent 5,766,252, hereinafter “Henry”).
Casutt discloses, regarding claim 29, a surgical method comprising: selecting an implant (B, see Fig. 4) having a first endplate (1) with a bone-contacting surface (7), a second endplate (2) with a bone-contacting surface (8), and a core (3) between the first endplate and the second endplate (see Fig. 4); and implanting the implant within the intervertebral dis(c space such that the bone-contacting surface of the first endplate contacts the first vertebral endplate (see Fig. 4, note that implant B has been implanted), the bone-contacting surface of the second endplate the second boney vertebral endplate (see Fig. 4, note that implant B has been implanted), and the first endplate and the second endplate prevent the core from contacting the first boney vertebral endplate and the second vertebral endplate (see Fig. 4, note that endplates 1 and 2 separate the core 3 from the vertebral endplates), wherein the core of the implant is devoid of a fixed pivot point such that the first endplate and the second endplate move independently of one another (see Fig. 4, see lines 13-21 of column 4, note the core 3 is elastic and therefore does not have a fixed pivot point); and wherein the core extends substantially across a diameter of one or more of the first endplate and the second endplate (see annotated Fig. 1 below).

    PNG
    media_image2.png
    388
    717
    media_image2.png
    Greyscale

Regarding claim 30, further comprising adjusting the implant within the intervertebral space (see lines 13-21 of column 4 and lines 33-54 of column 7, note torsion, flexural and shear stress in the spine and the elastic behavior of the core 3 enables implant to be adjusted within the intervertebral space).
Regarding claim 36, wherein a position of the first endplate is controlled by the first boney vertebral endplate (see lines 13-21 of column 4 and lines 33-54 of column 7, note torsion, flexural and shear stress in the spine and the elastic behavior of the core 3 enables the position of the first endplate to be controlled by the vertebral endplate).
Regarding claim 37, wherein the position of the first endplate is independent of a position of the second endplate (see lines 13-21 of column 4 and lines 33-54 of column 7, note torsion, flexural and shear stress in the spine and the elastic behavior of the core 3 enables the position of the first endplate to be independent of the position of the second endplate).
Regarding claim 38, wherein implanting the implant further comprises implanting the implant such that a position of the first endplate is independent of a position of the second endplate (see lines 13-21 of column 4 and lines 33-54 of column 7, note torsion, flexural and shear stress in the spine and the elastic behavior of the core 3 enables the position of the first endplate to be independent of the position of the second endplate).
Regarding claim 39, wherein the first endplate can move relative to the first vertebral endplate and the second endplate can move relative to the second endplate (see lines 13-21 of column 4 and lines 33-54 of column 7, note torsion, flexural and shear stress in the spine and the elastic behavior of the core 3 enables the first endplate to move relative to the second endplate). 
Regarding claim 49, wherein the implant has a single-continuous contour formed by the first endplate, the second endplate, and the core (see annotated Fig. 2 below, see also lines 13-23 of column 8 “one-part implant”).

    PNG
    media_image3.png
    340
    748
    media_image3.png
    Greyscale

Regarding claim 50, wherein the first endplate, the second endplate, and the core each have a perimeter of a same size and shape (see annotated Fig. 2 above, see also lines 13-23 of column 8 “one-part implant”).
Casutt fails to disclose, regarding claim 29, wherein the first endplate, the second endplate and the core are circular; and wherein the surgical method includes preparing an intervertebral disc space between a first boney vertebral endplate and a second boney vertebral endplate without shaping the first boney vertebral endplate or the second boney vertebral endplate; and regarding claim 35, further comprising removing at least a portion of an intervertebral disc to form the intervertebral disc space.
Coppes discloses an implant (10, see Fig. 1) having a first endplate (12, see Fig. 2) with a bone-contacting surface (see Fig. 2), a second endplate (14) with a bone-contacting surface, and a core (16) between the first endplate and the second endplate (see Fig. 2), wherein the implant is taught to have a circular footprint as a suitable alternative shape to a kidney-shaped footprint (see para. [0055]) in order to provide a shape that can conform geometrically and anatomically with the adjacent vertebral bodies (see para. [0055]). 
Henry discloses a method for implanting an implant (20, see Figs. 7-12), wherein the method includes preparing the intervertebral space (68) between a first boney vertebral endplate and a second boney vertebral endplate (80) without shaping the first boney vertebral endplate or the second boney vertebral endplate (see lines 1-29 of column 4, “without cutting into the bone itself”); and further comprising removing at least a portion of an intervertebral disc to form the intervertebral disc space (see lines 1-29 of column 4, “excision by a scalpel 70 to excise a portion of the disc 68”) in order to prepare the disc and endplates for reception of the implant without cutting into the bone itself (see lines 1-29 of column 4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was to modify the first and second endplates and the core in Steffee to have a circular shape in view of Coppes in order to provide a shape that can conform geometrically and anatomically with the adjacent vertebral bodies. And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Casutt to include preparing the intervertebral space without shaping the first or second boney vertebral endplate and removing at least a portion of the disc in view of Henry in order to prepare the disc and endplates for reception of the implant without cutting into the bone itself. 

Claim(s) 31-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casutt in view of Coppes and in view of Henry, as applied to claim 29 above, and in further view of Ralph et al. (U.S. Pub. No. 2003/0014112 A1, hereinafter “Ralph”). 
Casutt in view of Coppes and in view of Henry disclose all of the features of the claimed invention, as previously set forth above. Casutt further discloses that a bone-contacting surface (7,8) of each endplate (1,2) comprises a mesh (see lines 50-67 of column 4). However Casutt in view of Coppes and in view of Henry fails to explicitly disclose regarding claim 31, wherein the first endplate is made from a material that conforms to a shape of the first boney vertebral endplate under anatomical load; regarding claim 32, wherein the entire bone-contacting surface of the first endplate conforms to the first boney vertebral endplate under anatomical load; regarding claim 33, wherein the second endplate is made from a material that conforms to a shape of the second boney vertebral endplate under anatomical load; and regarding claim 34, wherein the entire bone-contacting surface of the second endplate conforms to the second boney vertebral endplate under anatomical load.
Ralph discloses an implant (100b) with first and second endplates (108b) with bone contacting surfaces (106b) that comprise a conformable mesh (see para. [0089]) that conforms to the shape of the vertebral endplates under anatomical load (see para. [0089]) in order to provide the implant with superior gripping and holding strength upon initial implantation and provide an osteoconductive surface through which bone may grow (see para. [0089]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the entire mesh bone-contacting surface in Casutt in view of Coppes and in view of Henry to comprise a conformable mesh that conforms to the shape of the vertebral endplates under anatomical load in further view of Ralph in order to provide the implant with superior gripping and holding strength upon initial implantation and provide an osteoconductive surface through which bone may grow. 

Claim(s) 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bresina et al. (U.S. Patent 6,395,035 B2, hereinafter “Bresina”) in view of Ramirez Jimenez (U.S. Patent 5,458,641, hereinafter “Ramirez Jimenez”) and in view of Henry et al. (U.S. Patent 5,766,252, hereinafter “Henry”).
Bresina discloses, regarding claim 51, a surgical method (see Fig. 1) comprising: selecting an implant (1, see Fig. 1) having a first endplate (see annotated Fig. 5 below) with a bone-contacting surface (3), a second endplate (see annotated Fig. 5 below) with a bone-contacting surface (4), and a core between the first endplate and the second endplate (see annotated Fig. 5 below), the core and the second endplate being a single monolith (see Fig. 5); and implanting the implant within the intervertebral disc space such that the bone-contacting surface of the first endplate contacts the first vertebral endplate (see Fig. 1), the bone-contacting surface of the second endplate the second boney vertebral endplate (see Fig. 1), and the first endplate and the second endplate prevent the core from contacting the first boney vertebral endplate and the second vertebral endplate (see Fig. 1), wherein the core of the implant is devoid of a fixed pivot point such that the first endplate and the second endplate move independently of one another (see Fig. 5, see lines 5-15 of column 5, note that the sidewalls of the implant may be elastically compressed and therefore the implant is devoid of a fixed pivot point). 

    PNG
    media_image4.png
    455
    812
    media_image4.png
    Greyscale

Bresina fails to disclose, regarding claim 51, wherein the first and second endplate are non-unitary; and wherein the method includes preparing an intervertebral disc space between a first boney vertebral endplate and a second boney vertebral endplate without shaping the first boney vertebral endplate or the second boney vertebral endplate. 
Ramirez Jimenez discloses a intervertebral implant (10, see Fig. 1), wherein the end plates (18 and 34) are coated with a porous surface (20 and 36) formed of titanium alloy e.g. non-unitarily formed in order to facilitate biological integration (see lines 42-63 of column 4). 
Henry discloses a method for implanting an implant (20, see Figs. 7-12), wherein the method includes preparing the intervertebral space (68) between a first boney vertebral endplate and a second boney vertebral endplate (80) without shaping the first boney vertebral endplate or the second boney vertebral endplate (see lines 1-29 of column 4, “without cutting into the bone itself”); and further comprising removing at least a portion of an intervertebral disc to form the intervertebral disc space (see lines 1-29 of column 4, “excision by a scalpel 70 to excise a portion of the disc 68”) in order to prepare the disc and endplates for reception of the implant without cutting into the bone itself (see lines 1-29 of column 4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the endplates in Bresina to include a coating of titanium e.g. be non-unitarily formed in view of Ramirez Jimenez in order to facilitate biological integration. 
And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Bresina to include preparing the intervertebral space without shaping the first or second boney vertebral endplate and removing at least a portion of the disc in view of Henry in order to prepare the disc and endplates for reception of the implant without cutting into the bone itself. 

Allowable Subject Matter
Claim(s) 40-48 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose, or suggest: a surgical method of selecting an intervertebral implant having a first end plate having a textured polymeric bone-contacting surface coated with titanium, a second endplate having a textured polymeric bone-contacting surface coated with titanium, a core disposed between the endplates, and as per claim 40, a rigid plate disposed between the core and the first endplate to partition the core from the first endplate such that the core does not contact the first endplate.
Ramirez Jimenez (U.S. Patent 5,458,641) discloses a vertebral body prosthesis with end surfaces with a porous titanium alloy and rough surface to facilitate biological integration; however fails to disclose regarding claim 40, the endplates having a textured polymeric bone-contacting surface and a rigid plate disposed between the core and the first endplate to partition the core from the first end plate.

Response to Arguments
Applicant's arguments filed 6/17/2022 with regard to the rejection of claim 51 under 35 U.S.C. 112(a) have been fully considered but they are not persuasive. 
	The Applicant asserts that regarding claim 51, the specification provides support for the core and the second endplate are a single monolith and the core is devoid of a fixed pivot point. The Applicant asserts that para. [0041] discloses in an embodiment, the core and the second endplate can be a single monolith. The Applicant asserts that para. [0044] disclose in some embodiments the implant 400 does not have a fixed pivot point within the core 430. The Applicant asserts that these features are not mutually exclusive and multiple features can apply to a single embodiment, and points to para. [0050] as discussion of equivalents. The Applicant further asserts that the term “monolith” suggests that the core and the second endplate are a single piece, which inherently suggests that the core is devoid of a fixed pivot point. 
	The Office respectfully disagrees. In response to Applicant's argument regarding the term "monolith", Applicant is apparently invoking his rights as an inventor to be his own lexicographer, arguing that he defined "monolith" in the specification in a way that requires specific limitations to be read into the term e.g. suggesting the core and the second endplate are a single piece which inherently suggests that the core is devoid of a fixed pivot point.  Although a patentee may be his own lexicographer, the patent specification must support his asserted definition.  Applicant did not explicitly define terms anywhere in the specification in ways that support his current assertions.  The text does not implicitly suggest that the words should be interpreted to convey the restricted interpretation that he now asserts. The term monolithic is defined as “cast of a single piece” (see definition https://www.merriam-webster.com/dictionary/monolithic). Since the specification discloses in the embodiment that describes the endplate and the core being formed of a monolith, that the endplate is rigid. One skilled in the art would understand that for the core and the rigid endplate to be cast of a single piece (e.g. monolithic), while the core would be rigid. And therefore the specification fails to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the core and the second endplate being a single monolith with the core of the implant is devoid of a fixed pivot point such that the first endplate and the second endplate move independently of one another. 
The Applicant points to alternative embodiments where a rigid plate is disposed between the endplate and the core as providing support for these limitations, however in these alternative embodiments it is clear that the endplate and the core are not formed as a single monolith, as required by claim 51 (see annotated Fig. 3C, see para. [0044]). By describing a rigid plate being disposed between the core and the endplate, one skilled in the art would understand that for the endplate and the core to be separated by a rigid plate, the endplate and the core could not be cast of a single piece (e.g. monolithic). And therefore the specification fails to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the core and the second endplate being a single monolith with the core of the implant is devoid of a fixed pivot point such that the first endplate and the second endplate move independently of one another. 
With respect to the Applicant’s assertion that paragraph [0050] of the specification provides as discussion of equivalents, paragraph [0050] fails to provide adequate support for the specific combination of an endplate monolithically formed with a core that is devoid of a fixed pivot point. Instead paragraph [0050] says that those skilled in the art will understand that various changes in form and details can be made without departing from the scope of the invention. This does not specify that features from alternative embodiments can be combined, nor does it reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the core and the second endplate being a single monolith with the core of the implant is devoid of a fixed pivot point such that the first endplate and the second endplate move independently of one another. 
Applicant’s arguments with respect to claim(s) 29-39, 49-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Applicant asserts that the prior rejection fails to disclose the amended limitations, these limitations are being taught by references not previously relied on. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773